DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldi (2019/0016557) in view of Kubo (JP 0597333).
Baldi discloses an elevator system and method, comprising: a plurality of elevator cars (13); a dispatch controller (18) that assigns a first one of the elevator cars (13) to travel to a landing in response to a first request for elevator service at the landing; and at least one call button (14) that is operative to place a second request for elevator service at the landing while the first one of the elevator cars is situated at the landing in response to the first request, wherein the dispatch controller (18) assigns a second one of the elevator cars to travel to the landing in response to the second request.
Baldi discloses the elevator system and method, wherein the at least one call button is at least one of a hall call button at the landing and a full car service request button in the elevator car (paragraph 33).
Baldi discloses the elevator system and method, wherein the hall call button is operative to place the first request and the second request (paragraph 56).
Baldi discloses the elevator system and method, wherein the at least one call button comprises both of the hall call button (14) and the full car service request button in the elevator car; and the dispatch controller responds to the second request from either of the hall call button or the full car service request button (paragraphs 55-56).
Baldi discloses the elevator system and method, comprising at least one sensor (17) that provides an output corresponding to at least one passenger at the landing that did not board the first one of the elevator cars; and wherein the dispatch controller determines whether the second request is valid dependent on the indication from the at least one sensor (17) (paragraphs 36 and 55-56). 
Baldi discloses the elevator system and method, wherein the at least one sensor (17) senses a load on the first one of the elevator cars; and the output indicates no change in the load while the first one of the elevator cars is at the landing in response to the first request (paragraphs 37-39).
Baldi discloses the elevator system and method, wherein the at least one sensor (17) senses movement across a threshold of the first one of the elevator cars; and the output indicates no movement across the threshold while the first one of the elevator cars is at the landing in response to the first request (paragraphs 36 and 40-41).
Baldi discloses the elevator system and method, wherein the at least one sensor senses occupancy within the first one of the elevator cars; and the output indicates no change in the occupancy while the first one of the elevator cars is at the landing in response to the first request (paragraph 33).
Baldi discloses the elevator system and method, wherein the at least one sensor senses the presence of at least one individual at the landing; and the output indicates the presence of at least one individual at the landing and outside of the first one of the elevator cars while the first one of the elevator cars is at the landing in response to the first request (paragraph 36).
Baldi discloses the elevator system and method, comprising an indicator associated with the at least one call button, the indicator providing an indication that the at least one call button can be used to call another elevator car to the landing, the indicator providing the indication while the first one of the elevator cars is at the landing in response to the first request (paragraphs 31-33).
While Baldi can stand alone with regard to the present claims, Baldi does not provide the specifics of the dispatch controller operation.
However, Kubo provides a dispatch controller for assigning a second elevator car to travel to the landing in response to a second request after a first request for an elevator to come to the landing (paragraphs 28-30).
	It would have been obvious to one of ordinary skill at the time the invention was filed, to utilize the teachings of Kubo with Baldi, because the teachings provide a clear action of controlling or dispatching the elevators based on hall call button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLON T FLETCHER whose telephone number is (571)272-2063. The examiner can normally be reached M-F 6:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



MTF8/26/2022
/MARLON T FLETCHER/Primary Examiner, Art Unit 2837